DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy, et al. (US 2014/0027503, herein Kennedy).1	Regarding claims 1 and 13, Kennedy teaches a method comprising, one or more computer-readable non-transitory storage media embodying software that is operable when executed to, and system2 comprising one or processors and memory coupled to the one or more processors embodying software, the one or more processors operable to execute software to: 	receiving a request from a client computing device to access an electronic graphical user interface (GUI) associated with a particular QR code scanned by the client computing device, wherein the particular QR code is associated with at least a default GUI and a secure GUI corresponding to the particular QR code (paragraph 0034); 	determining whether a user associated with the requesting client computing device is authenticated to access the secure GUI corresponding to the particular QR code (paragraph 0036); and 	in response to a determination that the user associated with the requesting client computing device is authenticated to access the secure GUI corresponding to the particular QR code, selecting the secure GUI corresponding to the particular QR code for presentation by the requesting client computing device (paragraph 0045); or 	in response to a determination that the user associated with the requesting client computing device is not authenticated to access the secure GUI corresponding to the particular QR code, selecting the default GUI corresponding to the particular QR code for presentation by the requesting client computing device (paragraph 0046).	Regarding claims 2, 14 and 18, Kennedy teaches the particular QR code, the default GUI associated with the particular QR code, and the secure GUI associated with the particular QR code are associated with a particular zone (paragraph 0050).	Regarding claim 3, Kennedy teaches the particular zone includes the physical place in which the QR code is placed (paragraph 0044).	Regarding claim 4, Kennedy teaches the default GUI comprises an interactive region for inputting feedback corresponding to the particular zone associated with the particular QR code (paragraph 0045).	Regarding claim 5, Kennedy teaches a set of tasks corresponding to the particular zone; and an interactive region for updating the status of one or more of the set of tasks corresponding to the particular zone (paragraph 0045).	Regarding claims 8, 15 and 19, Kennedy teaches providing, prior to determining whether a user associated with the requesting client computing device is authenticated to access the secure GUI corresponding to the particular QR code, the default GUI for presentation by the requesting client computing device, wherein the default GUI includes an interactive element for authenticating a user to access the secure GUI corresponding to the particular QR code (paragraph 0050).	Regarding claim 9, Kennedy teaches determining that the requesting client computing device is authenticated to access the secure GUI corresponding to the particular QR code based on authentication credentials associated with a place at which the QR code is physically located (paragraph 0050).	Regarding claim 10, Kennedy teaches determining that the requesting client computing device is authenticated to access the secure GUI corresponding to the particular QR code based on authentication credentials associated with the identity of the user of the client computing device (paragraph 0050).	Regarding claim 11, Kennedy teaches determining that the requesting client computing device is authenticated to access the secure GUI corresponding to the particular QR code based on authentication credentials associated with a particular entity, wherein the authentication credentials associated with the particular entity are valid for a plurality of QR codes that are each associated with a different place (paragraph 0050).	Regarding claims 12 and 20, Kennedy teaches the client computing device comprises a smartphone (paragraph 0023).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 See paragraph 0032 for processor and memory.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.